Title: From Thomas Jefferson to Albert Gallatin, 30 May 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            May 30. 04.
          
          Altho’ I know that it is best generally to assign no reason for a removal from office, yet there are also times when the declaration of a principle is advantageous. such was the moment at which the New Haven letter appeared. it explained our principles to our friends, and they rallied to them. the public sentiment has taken a considerable stride since that, and seems to require that they should know again where we stand. I suggest therefore for your consideration, instead of the following passage in your letter to Bowen ‘I think it due to candour at the same time to inform you that it had for some time been determined to remove you from office, although a successor has not yet been appointed by the President, nor the precise time fixed for that purpose communicated to me’ to substitute this, ‘I think it due to candour at the same time to inform you that the President considering that the patronage of public office should no longer be confided to one who uses it for active opposition to the National will, had, some time since determined to place your office in other hands. but a successor not being yet fixed on, I am not able to name the precise time when it will take place.’
          My own opinion is that the declaration of this principle will meet the entire approbation of all moderate republicans, and will extort indulgence from the warmer ones. seeing that we do not mean to leave arms in the hands of active enemies, they will care the less at our tolerance of the inactive. nevertheless if you are strongly of opinion against such a declaration, let the letter go as you had written it.
        